Citation Nr: 0637458	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  04-16 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for depression, 
including as secondary to the service-connected 
adenocarcinoma of the prostate.

3.  Entitlement to service connection for hair loss, 
including as secondary to the service connected 
adenocarcinoma of the prostate and depression.

4.  Entitlement to the restoration of a 100 percent 
evaluation for adenocarcinoma of the prostate.

5.  Entitlement to an initial compensable evaluation for 
erectile dysfunction.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from February 1967 to 
October 1968.  Service personnel records reflect that the 
veteran was awarded the Purple Heart Medal.

This appeal arises before the Board of Veterans' Appeals 
(Board) from March 2003 and February 2004 rating decisions 
rendered by the Department of Veterans Affairs (VA) Regional 
Office (RO).

The March 2003 rating decision effectuated a proposal to 
reduce the evaluation assigned the veteran's service-
connected adenocarcinoma from 100 percent to 20 percent, 
effective in July 2003.  A notification letter was sent to 
the veteran in April 2003.  In August 2003, the veteran 
submitted a notice of disagreement to the March 2003 rating 
decision.  In April 2004, the RO issued a statement of the 
case (SOC) identifying the issue as one involving the 
evaluation of adenocarcinoma of the prostate rather than of 
restoration of the previous evaluation.  In April 2004, the 
veteran timely perfected his appeal as to the evaluation 
assigned, continuing to argue that the reduction was 
inappropriate.  Hence, the issue as phrased on the front page 
of this decision.

In his April 2004 substantive appeal, the veteran claimed 
service connection for a skin condition and hypertension.  
These matters are referred to the RO for appropriate action.

The issues of entitlement to service connection for 
depression and hair loss as secondary to adenocarcinoma of 
the prostate or depression, and entitlement to restoration of 
a 100 percent evaluation for adenocarcinoma of the prostate 
addressed in the REMAND portion of the decision below are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The medical evidence does not establish that the veteran 
is diagnosed with PTSD.

2.  The veteran's erectile dysfunction is not manifested by 
deformity.  


CONCLUSIONS OF LAW

1.  Service connection is not warranted for PTSD.  
38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.303, 3.304 (2006).

2.  The criteria for an initial compensable evaluation for 
erectile dysfunction is not met.  38 U.S.C.A. § 1155, 5102, 
5103, 5103A, 5110 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 4.115b, Diagnostic Code 7522 (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159.  Under 38 U.S.C.A. § 5103(a), VA must 
notify the claimant of the information and evidence not of 
record that is necessary to substantiate the claim, which 
information and evidence VA will obtain, and which 
information and evidence the claimant is expected to provide.  
Under 38 C.F.R. § 3.159, VA must request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice 
must be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004). 

On the claims for service connection, the RO provided 
pre-adjudication VCAA notice by letter dated in April 2003 
and May 2004.  The notice informed the veteran of the type of 
evidence needed to substantiate the claim of service 
connection, namely, evidence of an injury, disease, or 
stressful event causing an injury or disease during service; 
evidence of current disability; and evidence of a 
relationship between the current disability and the injury, 
disease, or stressful event causing an injury or disease 
during service.  Subsequent additional notice, include that 
involving the establishment of disability ratings and 
effective dates, was provided in a March 2006 letter.  The 
veteran was informed that the evidence concerning the nature 
and symptoms, severity and duration of symptoms, and impact 
of the condition and symptoms had on employment would be 
considered in assigning a disability evaluation.  The veteran 
was also informed that VA would obtain service records, VA 
records and records of other Federal agencies, and that he 
could submit other records not in the custody of a Federal 
agency, such as private medical records, or with his 
authorization VA would obtain any such records on his behalf.  
He was asked to submit evidence, which would include that in 
his possession, in support of his claim.  

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini, supra, (38 C.F.R. 
§ 3.159 notice); and of Dingess, supra (notice was provided 
on five of the five elements of a service connection claim). 

In addition, the action of the RO described above provided a 
meaningful opportunity to participate effectively in the 
processing of the claim and to submit additional argument and 
evidence, which the veteran did do, and to address the issues 
as a hearing, which he also did do before a hearing officer 
at the local RO.  

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  The RO obtained the veteran's 
available service medical records, VA and private medical 
records, and afforded the veteran VA examinations.  As the 
veteran has not identified additional records, pertinent to 
the claim, which have not been obtained or sought by the RO, 
the Board concludes that no further assistance to the veteran 
in developing the facts pertinent to the claim is required to 
comply with the duty to assist.

Service Connection 

The veteran contends that he has PTSD that is the result of 
stressful experiences he underwent in Vietnam.  Service 
personnel records reflect that he served in Vietnam from 
October 1967 to October 1968, and was awarded the Purple 
Heart Medal.  The veteran's participation in combat is thus 
presumed, and the veracity of his stressful experiences is 
accepted.  See 38 U.S.C.A. § 1154(b) (West 2002 & Supp. 
2005).  Unfortunately, the medical evidence does not 
establish that he currently manifests a diagnosis of PTSD.  

Service connection may be established for disability 
resulting from injury or disease incurred in service.  
38 U.S.C.A. § 1110.  

Service connection for PTSD requires the following:  1) 
medical evidence of a diagnosis of PTSD in accordance with 
the criteria of Diagnostic and Statistical Manual of Mental 
Disorders (4th Ed., 1994) (DSM-IV), which is presumed to 
include both adequacy of the PTSD symptomatology and 
sufficiency of a claimed in-service stressor; 2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and 3) medical evidence of a link, or 
nexus, between the current symptomatology and the claimed in-
service stressor.  38 C.F.R. § 3.304(f).

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 
247, 253 (1999).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002 & Supp. 2005).  A veteran is entitled to the 
benefit of the doubt when there is an approximate balance of 
positive and negative evidence.  See also, 38 C.F.R. § 3.102.  
When a veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).

Concerning the claimed PTSD, the Board finds that the medical 
evidence does not establish that the veteran is currently 
diagnosed with PTSD.  The Board accepts the veteran's 
testimony and statements that he has symptoms of insomnia, 
nightmares, flashbacks and social isolation.  And, in fact, 
private medical records demonstrate treatment for symptoms of 
stress and depression from approximately 1982.  However, 
these records do not demonstrate that the veteran has been 
diagnosed with PTSD.  Rather, VA examination conducted in 
June 2005 specifically for the purpose of determining whether 
PTSD was present found that while the veteran manifested some 
of the symptoms associated with PTSD, he did not meet the 
criteria for a diagnosis of PTSD.  The examination was 
conducted with full review of the claims file, to include the 
previously mentioned private treatment records, in addition 
to service medical records, transcripts of the veteran's 
hearings before the local RO hearing officer, and his 
statements.  Accordingly, the Board accords the VA 
examination report great probative weight.  See Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991); LeShore v. Brown, 8 
Vet. App. 406, 409 (1995); Black v. Brown, 5 Vet. App. 177, 
180 (1995); Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  

Absent evidence of current disability, service connection for 
PTSD cannot be granted.  See Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992) ( "in the absence of proof of a present 
disability, there can be no valid claim").

Where as here, the determinative issue involves a medical 
diagnosis, competent medical evidence is required to support 
the claim.  The veteran, as a layperson, is not competent to 
offer an opinion as to a medical diagnosis, consequently his 
statements and testimony to the extent that he associates his 
symptoms of insomnia, nightmares, flashbacks, and social 
isolation with PTSD does not constitute medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Therefore, 
the Board must reject the veteran's statements and testimony 
as favorable evidence that the veteran currently has PTSD.  

As the Board may consider only independent medical evidence 
to support its finding, as there is no favorable medical 
evidence of a current diagnosis of PTSD, the preponderance of 
the evidence is against the claim for service connection for 
PTSD, and the benefit-of-the-doubt standard of proof does not 
apply.  38 U.S.C.A. § 5107(b).  

After careful review of all the evidence of record, the Board 
finds that the preponderance of the evidence is against 
service connection for PTSD, and thus, this claim is denied.

Increased Evaluation

The veteran seeks a higher initial evaluation for his 
service-connected erectile dysfunction.  

Service-connected disabilities are rated in accordance with 
VA's Schedule, which reflects ratings based on the average 
impairment of earning capacity and separate diagnostic codes 
identifying the various disabilities.  38 U.S.C.A § 1155; 38 
C.F.R. Part 4.  The entire medical history of the disability 
must be borne in mind, as well as all regulations potentially 
applicable based upon the assertions and issues raised in the 
record.  The reasons and bases used to support the conclusion 
must be explained.  Schafrath, supra.  If there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for the higher rating.  38 
C.F.R. § 4.7.  In cases where the appeal is from the 
evaluation initially assigned from the grant of service 
connection, the Board will consider whether "staged 
ratings" or separate ratings for separate periods of time 
may be assigned.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Service connection was originally granted for erectile 
dysfunction as the residuals of treatment for adenocarcinoma 
of the prostate in a March 2003 rating decision.  A 
noncompensable evaluation was then assigned under Diagnostic 
Code 7522, for erectile dysfunction without penile deformity.  
See 38 C.F.R. § 4.115b.  The diagnostic code is footnoted 
with a numeral "1".  Note 1 following the diagnostic code 
indicates that review for entitlement to special monthly 
compensation under 38 C.F.R. § 3.350 should be accomplished.  
A review of the rating decision shows that special monthly 
compensation was awarded the same time as service connection 
for the erectile dysfunction.  

The noncompensable evaluation has been confirmed and 
continued to the present.

A higher, 20 percent, evaluation may be warranted for 
erectile dysfunction when the penis is also deformed.  

VA examination conducted in May 2002 reflects that the 
veteran was observed to have a penis that is normal in size 
with normal size testicles, within normal limits.  VA 
examination conducted in September 2004 reflects similar 
findings of a normal penis and testicles absent deformity.  
Moreover, the veteran stated he was unaware of any deformity 
of his penis.  He stated during examination and testified in 
his May 2005 hearing before the local RO hearing officer that 
he knew of no deformity of his penis.  He testified and 
stated that he experienced erectile dysfunction that required 
treatment with prescription drugs, and that these medications 
afforded some relief from the dysfunction.  This is 
corroborated by private medical treatment records and the VA 
examination report.  Notwithstanding, absent findings of 
deformity, the veteran does not meet the criteria for an 
initial compensable evaluation for this disability.

After review of the record, the Board finds that a 
preponderance of the evidence reflects that the veteran does 
not meet the criteria for an initial compensable evaluation 
for erectile dysfunction under.  The claim must therefore be 
denied.

The Board has considered whether staged ratings may be 
assigned under Fenderson, supra, but finds that the medical 
evidence does not indicate that staged ratings would be 
appropriate.

Although the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from considering 
whether the case should be referred to the Director of VA's 
Compensation and Pension Service.  In this case, disability 
picture is not exceptional or unusual as to render 
impractical the application of the regular schedular 
criteria.  For this reason, the Board finds no basis to refer 
this case for consideration of an extraschedular rating.  The 
Board observes that special monthly compensation based on 
loss of use of a creative organ has been granted.


ORDER

Service connection for PTSD is denied.

An initial compensable evaluation for erectile dysfunction is 
denied.


REMAND

The veteran also seeks service connection for depression, for 
loss of hair as secondary to his adenocarcinoma of the 
prostate or depression, and to restoration of the 100 percent 
evaluation initially assigned for his adenocarcinoma of the 
prostate.


Private medical records reflect that the veteran has been 
treated for symptoms of depression from approximately 1982.  
Service medical records show that the veteran reported 
complaints of insomnia and nervousness prior to entrance into 
active service and reported nervous trouble at discharge from 
active service, in February 1967 and October 1968, 
respectively.  In May 2005, the veteran testified that he 
started to experience symptoms including flashbacks, 
insomnia, and depression when he was discharged from active 
service, and that they have been manifest from that time to 
the present.  In other statements he has also attributed his 
symptoms of depression to his adenocarcinoma of the prostate.  
The most recent VA examination of record, dated in June 2005, 
ruled out PTSD as a diagnosis but did notice the continuing 
manifestations of the symptoms mentioned above and a history 
of major depression.  The Board finds it would be helpful to 
clarify the nature and extent of any manifested psychiatric 
disability, exclusive of PTSD, and to obtain an opinion as to 
its etiology, as well as the etiology of any manifested hair 
loss.  See 38 C.F.R. § 3.159(c)(2006).

The Board acknowledges that the veteran's private treating 
physician has offered an opinion that the veteran's hair loss 
is the result of depression and stress.  The Board has thus 
deferred a decision on service connection for entitlement to 
hair loss, including as secondary to the service-connected 
adenocarcinoma of the prostate and depression, until the 
matter of service connection for depression is resolved.  See 
Harris v. Derwinski, 1 Vet. App. 180 (1991).

Concerning the claim for restoration of the 100 percent 
evaluation for adenocarcinoma, the Board notes that the 
criteria under Diagnostic Code 7528 for malignant neoplasms 
of the genitourinary system provides that they will be 
evaluated as 100 percent disabling until the cessation of 
surgical, X-ray, antineoplastic chemotherapy, or other 
therapeutic procedures.  Six months following cessation of 
treatment, VA examination is to be scheduled and the 
disability is to be rated on the residuals.

In the present case, it is not clear that the veteran's 
course of treatment has ended or, if it has, when it was 
ended.  Firstly, the surgery to implant the radiation seeds 
was conducted in October 2001.  The life of the seeds is not 
indicated by the treatment records.  Available research 
indicates that this may be for eight to 12 months.  Yet, the 
VA examination upon which the reduction was based was 
conducted in May 2002, only six months following the surgery 
itself, not six months following the end of treatment as 
instructed in the criteria.  Secondly, there seems to be some 
question among the veteran's treating physicians as to the 
exact status of his cancer during this time.  In July 2002, 
his physicians both indicated that it was too early to tell, 
despite his positive response to treatment.  In February 
2003, one physician said he felt the veteran's cancer was in 
remission.  But the same physician stated in April 2004 that 
an accurate determination could not be made at that time as 
to whether the veteran was in remission or had recurrent or 
persistent disease.  One of the reasons the physician gave 
for this change in determination of the veteran's status was 
that the veteran's PSA had gone up.  

Further analysis is required to determine the life of the 
radiation seeds, including further examination to determine 
the status of the veteran's adenocarcinoma of the prostate.

Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran to identify non-VA 
health care providers who have treated 
him for his service-connected 
adenocarcinoma of the prostate and 
claimed depression and hair loss since 
2001, and VA health care providers since 
December 2003.  Obtain records from all 
health care providers identified, 
including the VA Medical Center (MC) in 
El Paso, Texas, and any other VAMC the 
veteran may identify.  Obtain release of 
private medical records where 
appropriate.

2.  After completion of #1, above, make 
arrangements for the veteran to be 
afforded an examination to determine the 
nature and extent of his service 
connected adenocarcinoma of the prostate 
and nature, extent, and etiology of the 
claimed depression and hair loss.  All 
indicated tests and studies should be 
performed.  The claims folder, including 
all newly obtained evidence, and a copy 
of this remand, must be sent to the 
examiner(s) for review.  The examiner(s) 
should summarize the medical history, 
including the onset and course of his 
service-connected service connected 
adenocarcinoma of the prostate and 
claimed depression and hair loss; 
describe any current symptoms and 
manifestations attributed to the service 
connected adenocarcinoma of the prostate 
and claimed depression and hair loss; and 
provide diagnoses for any and all 
pathology attributable to the service 
connected adenocarcinoma of the prostate 
and claimed depression and hair loss.

Concerning the adenocarcinoma of the 
prostate, the examiner(s) is(are) 
requested to determine the life of the 
radiation seeds that were implanted in 
October 2001, and to comment on whether 
or not the veteran's prostate cancer 
treatment has ended within the meaning of 
Diagnostic Code 7528 and if so, when that 
treatment was ended.  The examiner(s) are 
further requested to comment on the 
current status of the disease.

Concerning the depression and hair loss, 
the examiner(s) is(are) asked to offer 
the following opinions:

Is it as likely as not that any 
currently manifested depression is 
the result of the service-connected 
adenocarcinoma of the prostate or, 

In the alternative, is it as likely 
as not that any currently manifested 
depression is the result of the 
veteran's active service, to include 
any incident therein, including 
aggravation of a pre-existing 
condition?

Is it as likely as not that any 
currently manifested hair loss is 
the result of the service-connected 
adenocarcinoma of the prostate or 
depression, or

In the alternative, is it as likely 
as not that any currently manifested 
hair loss is the result of the 
veteran's active service, or any 
incident therein?
        
3.  After undertaking any other 
development deemed essential in addition 
to that specified above, readjudicate the 
veteran's claims for service connection 
for depression, to include as secondary 
to the service-connected adenocarcinoma 
of the prostate, service connection for 
hair loss, to include as secondary to the 
service-connected adenocarcinoma of the 
prostate and depression, and to 
restoration of a 100 percent evaluation 
for adenocarcinoma of the prostate, with 
application of all appropriate laws and 
regulations, including those pertaining 
to aggravation of a pre-existing 
condition, if applicable, the criteria 
for Diagnostic Code 7528, and 
consideration of any additional 
information obtained as a result of this 
remand.  If the decision remands adverse 
to the veteran, furnish him with a SSOC 
and afford a reasonable period of time 
within which to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until he is so informed.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The veteran is advised that failure to 
appear for scheduled VA examination without good cause could 
result in the denial of his claims.  38 C.F.R. § 3.655 
(2005).  See Connolly v. Derwinski, 1 Vet. App. 566, 569 
(1991).  The Board intimates no opinion as to the ultimate 
outcome of this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


